DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20180008250.
(KR20180008250A) discloses a method of controlling a robot cleaner, and specifically discloses (see Paragraphs 49-77 in the Description and Figs. 1-10): a method of controlling a robot cleaner which moves based on a rotation of a spin mop 30 comprises the following steps: receiving a control command associated with a desired movement attribute (the robot receives related information on a desired speed Vw given 
controlling the spin mop to operate at a second rotation (a rotation motion corresponding to a driving speed Vn).
Compared with the technical disclosure in the reference document KR20180008250, the distinguishing technical feature of the technical scheme claimed for protection in this claim is: the second rotation is determined based on a	comparison of the actual movement attribute and the desired movement attribute associated with the input control command.
Based on the above-mentioned distinguishing technical feature, compared with the reference document KR20180008250, it is ascertained that the technical problem to be solved actually in the claims 1 is: to facilitate movement of the robot at a desired speed.
For the above-mentioned distinguishing technical feature, first, the reference document | has already provided that basis and need of a slip ratio are obtained through interaction relationship (Sr1=(Rf-Rr)/Rf* 100) of the ideal speed and the actual speed, while the ideal speed Rf and the actual speed Rr are correlative variables, wherein Rr will vary correspondingly with different Rf, i.e., the actual speed corresponding to the ideal speed can be obtained through the given ideal speed; as for the value of Rf, it is a conventional setting made by those skilled in the art according to the actual need; 
option made by those skilled in the art.
	Second, the reference document KR20180008250 has provided Vn=Vw/((1-Sr/100)), Sr1=(Rf-Rr)/Rf* 100; it is further derived that, Vn=Vw*Rf/Rr; namely, the reference document  provides that the second rotation (the rotation motion corresponding to the driving speed Vn) is determined by comparison of the desired movement attribute (desired speed Vw), the ideal speed Rf and the actual movement attribute; further, when the theoretical value of the desired speed Vw is a theoretical speed Rf, Vn=Vw*Rf/Rr=Vw* Vw/Rr, i.c., the second rotation is determined based on comparison of the desired movement attribute associated with the input control command and the actual movement attribute, namely, the second rotation is determined based on comparison of the desired movement attribute associated with the input control command and the actual movement attribute (para. 49-77 in the description and figures 1-10.). Claim 1
	The KR reference discloses the desired movement attribute includes a control command speed (the desired speed Vw, wherein the desired speed is a speed value set and desired by the user or manipulator), and performing the reference motion by the robot cleaner includes selecting the first rotation such that robot cleaner would move at the control command speed during the reference motion when there is no slip between the spin mop and a surface contacting the spin mop (when the slip rate is "0", the ideal rotation speed of the mobile robot 10 according to the rotation of the pair of spin mops 30 indicates the ideal rotation speed of the mobile robot 10 according to the rotation Claim 2
	The KR reference discloses determining a slip ratio of the robot cleaner based on the comparison of the detected actual movement attribute (the actual rotation speed Rr measured by the gyro sensor 110 and the actual speed Vr measured by the acceleration sensor 120) of the robot cleaner during the reference motion and the desired movement attribute (the ideal rotation speed Rf and the ideal speed Vf), wherein controlling the spin mop includes determining the second rotation
(the rotation motion corresponding to the driving speed Vn) to compensate for the determined slip ratio. Further, when the theoretical value of the desired speed Vw is used as the theoretical speed value, the slip ratio of the robot cleaner is determined based on the comparison of the detected actual movement attribute of the robot
cleaner during the reference motion and the desired movement attribute (para. 49-77 in the description and figures 1-10.) Claim 3
The KR reference discloses basis and need for measuring the actual movement speed; further, measuring a movement speed of the robot cleaner by an obstacle sensor when the robot cleaner moves straight is a conventional option made by those skilled in the art for a corresponding measurement device (para. 49-77 in the description and figures 1-10.) Claim 4
	The KR reference document discloses (see the same as above): the slip ratio
(Sr2) of the robot cleaner when the robot cleaner moves straight is calculated as: Sr2=(Vf—Vr)/Vf* 100, in which Vf is an ideal speed of the robot cleaner according to the Claim 5
	The KR reference document discloses a compensated control speed Vm(Vn) associated with the robot cleaner travelling straight at a control command speed (the desired speed Vw) is calculated as: Vw*100/(100-Sr2)(Vm=Vw/(1-Sr/100), and it is derived by multiplying the numerator and denominator by 100 that: Vm=Vw*100/(100-Sr)). Further, when the control command speed is associated with the control command, and the theoretical value of the desired speed Vw is used as the theoretical value Vf, Vm=Vf*100/(100-Sr)), which reads on the claim (para. 49-77 in the description and figures 1-10.) Claim 6
	The reference also discloses detecting the actual movement attribute of the robot cleaner includes detecting a movement speed Rr of the robot cleaner measured by a gyro sensor 110 when the robot cleaner turns (para. 49-77 in the description and figures 1-10.) Claim 7
	The reference document discloses a slip ratio (Srl) of the robot cleaner when the robot cleaner turns is calculated as: Sr1=(Rf-Rr)/Rf*100, in which Rf is an ideal speed of the robot cleaner according to the first rotation of the spin mop, and Rr is the movement speed of the robot cleaner as measured by the gyro sensor 110, reading on the claims (para. 49-77 in the description and figures 1-10.) Claim 8
	The reference document discloses a compensated control speed Rm(Vn) associated with the robot cleaner travelling at a control command speed when turning as: Rm=Vw*100/(100-Sr1)(Vn=Vw/(1-S1r/100), Vn=Vw*100/(100-Sr)) is obtained by Claim 9
	Further disclosed is setting a corresponding threshold range is set so that when the difference between the actual movement attribute and the desired movement attribute is less than the threshold amount, the first rotation corresponds to the second rotation (para. 49-77 in the description and figures 1-10.) Claim 12 
The KR reference also discloses controlling the spin mop 30 to operate at a second rotation includes modifying at least one of a rotation speed, a rotation
direction, or an axial angle of the spin mop (the mobile robot 10 is accelerated by changing the rotation direction of the spin mop 30 and the driving speed of the spin mop 30), which reads on the claim (para. 49-77 in the description and figures 1-10.). Claim 13
The reference document has provided basis and need for implementing
respective rotation of two spin mops corresponding to the first rotation and the second rotation; further, with arrangement of the plurality of spin mops, the spin mop is included in a plurality of spin mops, and each of the first rotation and the second rotation includes respective rotations by the plurality of spin mops (para. 49-77 in the description and figures 1-10.). Claim 14 
The reference document (KR20180008250A) detecting the attribute
of the motion during the first travel control includes detecting a movement speed (the actually measured rotation speed Rr) of the robot cleaner when turning. Further, taking Claim 17
The reference document detecting the attribute of the motion during the first travel control includes detecting a movement speed (the actually measured speed Vr of the mobile robot 10) of the robot cleaner when moving straight. Further, taking a movement distance as a detection variable is a conventional option made by those skilled in the art on the basis of the reference document (KR20180008250A). Claim 18
The reference document (KR20180008250A) has already provided that basis and need of a slip ratio are obtained through interaction relationship (Sr1=(Rf-Rr)/Rf* 100) of the ideal speed and the actual speed, while the ideal speed Rf and the actual speed Rr are correlative variables, wherein Rr will vary correspondingly with different Rf, i.e., the actual speed corresponding to the ideal speed can be obtained through the given ideal speed; as for the value of Rf, it is a conventional setting made by those skilled in the art according to the actual need; further, receiving a control command associated with a desired movement attribute so as to take a theoretical value of the desired speed as the ideal speed is a conventional option made by those skilled in the art.
Second, the reference document (KR20180008250A) has provided Vn=Vw/((1-Sr/100)), Sr1=(Rf-Rr)/Rf* 100; it is further derived that, Vn=Vw*Rf/Rr; namely, the reference document  provides that the second rotation (the rotation motion corresponding to the driving speed Vn) is determined by comparison of the desired movement attribute (desired speed Vw), the ideal speed Rf and the actual movement attribute; further, when the theoretical value of the desired speed Vw is a theoretical Claim 19  
The reference document (KR20180008250A) discloses determining the second travel control includes: calculating a slip ratio (Sr1=(Rf-Rr)/Rf*100) based on the comparison of the attribute (the actual speed Rr) of the motion of the robot cleaner during the first travel control and the theoretical movement attribute (the theoretical speed Rf; and modifying the rotation (the rotation of the spin the reference document (KR20180008250A) discloses determining the second travel control includes: calculating a slip ratio (Sr1=(Rf-Rr)/Rf*100) based on the comparison of the attribute (the actual speed Rr) of the motion of the robot cleaner during the first travel control and the theoretical movement attribute (the theoretical speed Rf; and modifying the rotation (the rotation of the spin mop 30 at the driving speed Vn) of the spin mop during the first travel control based on the slip ratio. Further, when the theoretical value of the desired speed Vw is used as the theoretical speed value, the slip ratio of the robot cleaner is determined based on the comparison of the detected actual movement attribute of the Claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (KR20180008250A), as applied to claim 1, and further in view of KR 101338143B.
The reference document 2 (KR101338143B) discloses a device and
method for detecting slip of a robot, and specifically discloses (see Paragraphs 42-43 in the Description and Fig. 1): the slip ratio is a first slip ratio; performing the reference motion by the robot cleaner 10 includes: detecting an attribute of a surface contacted by 
and stored in a storage unit 170). The technical field of the reference document KR 101338143B is the same as that of the present application, and the above-mentioned distinguishing feature has the same function in the KR 101338143B as in the present invention to solve the technical problem therein, both can determine influence on the .
Claims 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over (KR20180008250A) in view of KR 101338143B.
(KR20180008250A) discloses a method of controlling a robot cleaner, and specifically discloses a method of controlling a robot cleaner which moves based on a rotation of a spin mop 30 comprises the following steps: receiving a control command (those skilled in the art can directly and undoubtedly determine that the robot can move according to the control command of the desired speed given by a controller 100 or user); detecting an attribute of a motion of the robot cleaner during the first travel control (during the rotation motion of the spin mop corresponding to the ideal rotation speed Rf and the ideal speed Vf); and performing a second travel control of the robot cleaner after the first travel control based on the control command and the attribute of the motion of the robot cleaner during the first travel control (with the given desired speed Vw, calculating the driving speed Vn by calculating the slip ratio in combination with Vw). 

The reference document (KR101338143B) discloses a device and method for detecting slip of a robot, and specifically discloses determining material information associated with a surface contacted by the spin mop (a control unit 110 controls a robot drive unit 130 using information obtained from a sensor unit 120, information on occurrence and type of slip obtained from a slip sensing unit 140 and road state information on a travelling route of the robot obtained from a floor state sensing unit 150, to enable the robot to travel in a desired direction; in order to easily detect a carpet by the mobile dust collector in a case there is a carpet on the traveling route while traveling); and performing a first travel control of the robot cleaner based on the material information (calculating an estimated movement amount of the mobile robot based on a change of the movement direction and the rotation amount of an auxiliary wheel and based on the actual movement amount of the mobile robot and the rotation amount of a main wheel (S120), and controlling the mobile robot to exit the slip state when it detects that the mobile robot is in a slip state based on the comparing difference between the estimated movement amount and the actual movement amount, wherein the speed difference between the traveling speed and the reference speed, the correlation regarding the occurrence and type of sliding and the correlation between the pattern of the speed difference and the state of the road surface are pre-fabricated as data sheets and stored in a storage unit 170).
The technical field of the reference document (KR101338143B) is the same as that of the present application, and the above-mentioned distinguishing feature has the 
In view of the above, it is obvious to those skilled in the art to obtain the technical scheme claimed for protection in this claim on the basis of the reference document (KR20180008250A) in conjunction with the reference document (KR101338143B) Hence, the claim 15 neither has prominent substantive features, nor represents a notable progress, and doesn't possess inventiveness. Claim 15
The reference document (KR101338143B) discloses calculating
an estimated movement amount of the mobile robot based on a change of the movement direction and the rotation amount of an auxiliary wheel and based on the actual movement amount of the mobile robot and the rotation amount of a main wheel (S120), and controlling the mobile robot to exit the slip state when it detects that the mobile robot is in a slip state based on the comparing difference between the estimated movement amount and the actual movement amount. That is, the reference document (KR20180008250A) discloses that performing the first travel control of the robot cleaner includes controlling the robot cleaner to perform a motion exiting the slip
state in consideration of the slip state that is determined based on the floor material information. Further, performing a reference motion at a speed that is compensated for by a slip ratio is a conventional setting option made by those skilled in the art on the Claim 16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David Redding/           Primary Examiner, Art Unit 3723